December 19, 2008 Mr. Chris White, Branch Chief United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re:Victory Energy Corporation Form 10-KSB/A for the fiscal year ended December 31, 2007 Form 10-Q for the Period Ended September 30, 2008 Filed November 14, 2008 File No. 2-76219-NY Dear Mr. White, This letter is in response to your correspondence of December 9, 2008. The letters keys our responses to your comments and provides requested information as follows: Form 10-Q for the periodended September 30, 2008 1. We note you response labeled Other Matters and your conclusion that there is no obligation to record a liability on the balance sheet related to payment of royalties to James Capital. We also note in Section 2.1(a) and 2.1(b) of the Fund Agreement that the Fund can take at its discretion its Net Royalty Interest “in-kind” and the decision to take the Net Royalty Interest in-kind or cash will be made on three month intervals. Given the repayment of the Net Royalty Interest is at the discretion of James Capital and appears to be on demand, tell us how you concluded this obligation should not be recorded as a liability on your balance sheet. We have since conducted an evaluation of the design and operation of our internal control over financial reporting and have concluded that our internal control over financial reporting was effective as of December 31, 2007.We have amended the 2007 form 10KSB/A to include our report on internal control over financial reporting as of December 31, 2007. Company response – The discretion of James Capital to take its Net Royalty Interest “in-kind” or in cash does not create a liability on the balance sheet as the accounting for the sale of the net royalty interest (“NRI”) is the same whether the NRI is paid to James Capital in cash as the royalties are earned or if the NRI is taken by James Capital in-kind and the royalty funds are disbursed directly to James Capital. If James Capital were to elect to take its NRI in-kind, the accounting would differ on the statement of operations in that Victory’s revenues from the net royalty interest would be reduced by the revenues related to the NRI that was taken in-kind by James Capital. Victory would reduce its royalty expense by the amount of royalties collected directly by James Capital on its in-kind NRIs. -1- Mr. Chris White December 19, 2008 page 2 The following is an illustration of the difference in accounting for the net royalty revenues if James Capital were to take its NRI in-kind: Assumptions: · $100,000 of Net Royalty income is earned of which $74,000 (74%) is received by Victory Energy · Pursuant to the James Capital Fund agreement, 59 of Victory’s 74% net royalty interest is owed by James Capital. Date Account Description Debit Credit Scenario #1 - James Capital Net Royalty Interest distributed in cash 12/1/08 Cash in Bank – Victory Energy $ 74,000 Revenues – natural gas production $ 74,000 To record collection of $74,000 of net royalty income from gas wells. 12/10/08 Royalty expense – James Capital $ 59,000 Cash in bank – Victory Energy $ 59,000 To record cash payment to James Capital for its 59 of 74% net royalty interest in the gas wells. Scenario #2 - James Capital Net Royalty Interest distributed in-kind 12/1/08 Cash in Bank – Victory Energy $ 15,000 Revenues – natural gas production $ 15,000 To record collection of $15,000 of net royalty income from gas wells. In the above example, the key difference between James Capital claiming its 59 of 74%
